Exhibit 10.16

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

(for Non-Employee Directors)

THIS IS TO CERTIFY that BJ’s Restaurants, Inc., a California corporation (the
“COMPANY”), has offered you (the “GRANTEE”) the right to receive restricted
stock units (“RESTRICTED STOCK UNITS” or “AWARD”) under the Company’s 2005
Equity Incentive Plan (the “PLAN”) on the terms set forth below.

 

Name of Grantee:

  

Address of Grantee:

 

 

 

 

Number of Shares:

Offer Grant Date:

Vesting Schedule:

 

Vesting Period

   Award
Percentage
Vesting at
End of
Vesting
Period  

Grant Date through 1st Year Anniversary of Grant Date

     33.3 % 

Grant Date through 2nd Year Anniversary of Grant Date

     33.3 % 

Grant Date through 3rd Year Anniversary of Grant Date

     33.3 % 

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Unit Agreement, which is attached hereto. By executing this
Certificate, you hereby irrevocably elect to accept the Restricted Stock Units
rights granted pursuant to this Certificate and the related Restricted Stock
Unit Agreement and to receive the Award of Restricted Stock Units designated
above subject to the terms of this Certificate, the Plan and the Award
Agreement.

 

GRANTEE:     BJ’S RESTAURANTS, INC.     By:  

 

     

 

[Signature]           Name:   Jerry Detichle Name:     Title:   Chief Executive
Officer